                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  DANA R. ENCAPERA,                                      )
                                                         )
             Plaintiff,                                  )   Civil Action No. 18-387
                                                         )
  v.                                                     )
                                                         )   United States Magistrate Judge
  RICHARD ENCAPERA, et al.,                              )   Richard A. Lanzillo
                                                         )
             Defendants.                                 )
                                                         )




                                  MEMORANDUM AND ORDER

        Plaintiff in the above-captioned case has submitted for filing a civil rights complaint and

has moved for leave to proceed in forma pauperis. The motion to proceed in forma pauperis is

GRANTED and the Clerk is directed to file the Complaint.

        The filing fee is $350 and Plaintiff having been granted leave to prosecute in forma pauperis,

pursuant to the Prison Litigation Reform Act, the Superintendent/Warden of the institution where this

inmate is incarcerated is directed to remit from the prisoner’s account, in monthly installments, the

full $350 fee. Enclosed is a copy of the Authorization form which Plaintiff is directed to execute and

return to the Clerk of Court or withdraw this action by March 25, 2018. Failure to do so may result

in the dismissal of this action for failure to prosecute.

        IT IS HEREBY ORDERED that as soon as funds are available in the inmate’s prison

account, the Superintendent/Warden shall submit an initial partial payment of twenty per cent (20%)

of the greater of: 1) the average monthly deposits to the inmate’s account for the past six months,

or 2) the average monthly balance in the inmate’s prison account for the past six months. The

remittance must be accompanied by a statement of the calculations used to arrive at the amount,

a copy of which the Superintendent/Warden shall furnish to the inmate. After the initial payment,

                                                     1
if there remains any unpaid fee due and owing the Court, the Superintendent/Warden in any

institution where the inmate is incarcerated is required by law to set aside and remit on a monthly

basis twenty percent (20%) of the preceding month’s deposits credited to the prisoner’s account

until the filing fee has been paid in full. Each time a deposit is made to the inmate’s account, the

Superintendent/Warden shall set aside the deposit immediately before any disbursement is made

by the inmate, until an amount equal to twenty percent (20%) of the previous month’s deposits is

obtained. When the twenty percent (20%) amount is obtained, and the amount in the account

exceeds ten dollars, it shall be transmitted in one monthly payment to the Clerk of Court. Each

payment shall be clearly identified by name and number of the prisoner and the number assigned

to this civil action. Payments must be made payable to “Clerk, U.S. District Court of the Western

District of Pennsylvania” and transmitted to:

               Clerk of Court
               U.S. District Court for Western District of Pennsylvania
               17 South Park Row
               Erie, PA 16501

       In the event the Plaintiff is transferred to a different correctional facility before the full

filing fee is paid, this Order must be forwarded to the Superintendent/Warden of the receiving

institution. This Order will be binding on the Superintendent/Warden of any correctional facility

where the prisoner is incarcerated until the filing fee is paid in full in accordance with provisions

of 28 U.S.C. § 1915(b)(1).

       THESE THINGS ARE SO ORDERED.



                                                           /s/ Richard A. Lanzillo_______
                                                           RICHARD A. LANZILLO
                                                           United States Magistrate Judge

Dated: March 4, 2019
                                                   2
